Filed 3/28/22 P. v. Arango CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B307409
                                                          (Super. Ct. No. 18CR02827)
     Plaintiff and Respondent,                              (Santa Barbara County)

v.

ADRIAN ARTURO ARANGO,
JR.,

     Defendant and Appellant.


      Adrian Arturo Arango, Jr. (Arango) appeals a judgment
entered following conviction of second degree robbery, assault
with a deadly weapon, making criminal threats (two counts),
brandishing a deadly weapon, resisting a police officer,
shoplifting, and hit-and-run driving. (Pen. Code, §§ 211, 245,
subd. (a)(1), 422, subd. (a), 417, subd. (a)(1), 148, subd. (a)(1),
459.5, subd. (a)1; Veh. Code, § 20002, subd. (a).) The trial court
found that Arango personally used a deadly weapon during

        All statutory references are to the Penal Code unless
         1

stated otherwise.
commission of the robbery, suffered a prior serious felony and
strike conviction, and served a prior prison term. (§§ 12022,
subd. (b), 667, subd. (a), 667, subds. (b)-(i), 1170.12, subds. (a)-(d),
667.5, subd. (b).) We strike the stayed one-year prior prison term
enhancement but otherwise affirm. (§ 667.5, subd. (b).)
       This appeal concerns crimes including robbery, assault
with a deadly weapon, and making criminal threats that Arango
committed during three unrelated incidents during two days.
Following a court trial, the court convicted Arango of nearly all
charges and found the allegations true. On appeal, Arango raises
claims of mental incompetency, sufficiency of evidence regarding
the criminal threats, and sentencing errors.
            FACTUAL AND PROCEDURAL HISTORY
     Criminal Threats and Weapon Brandishing Against S.G.
                            (Counts 5 & 6)
       In the late afternoon of March 24, 2018, S.G., a custodian
at Stearns Wharf, noticed Arango sitting inside a vehicle that
was parked in a red zone on the wharf. Arango opened the
vehicle door, and said, “What are you going to do, you son of a
bitch?” S.G. informed Arango that he was a city employee and
that Arango’s vehicle impeded traffic. Arango had a tattoo on his
head and S.G. thought he was “a gangster.” S.G. informed
Arango that he was contacting harbor patrol. Arango responded:
“You’re not going to do that to me, you son of a bitch.”
       S.G. had difficulty with his radio reception and decided to
telephone the police emergency dispatcher. Arango held a
screwdriver, approached S.G., and stated that he was going to
kill him. S.G. ran away and Arango followed until Arango
realized S.G. was speaking to the police dispatcher. Arango then
returned to his vehicle and drove away.




                                   2
      S.G. identified Arango from a photograph lineup and again
in court during trial. Wharf surveillance cameras captured
Arango driving on the wharf. S.G. informed the investigating
police officer that he was afraid that Arango would stab him.
      At trial, S.G. testified that he believed his life was
endangered and that Arango would kill him. S.G. saw that
Arango had a weapon, but S.G. “had nothing” to defend himself.
    Second Degree Robbery and Assault with a Deadly Weapon
                             Against C.M.
                            (Counts 1 & 2)
      In the mid-afternoon of September 25, 2018, C.M. drove to
a gasoline station to purchase fuel. He had two children inside
his vehicle. C.M. encountered Arango inside the convenience
store of the gasoline station. Arango stared at C.M. and
repeatedly asked, “What’s up, dog?” Arango was angry and
behaved in a hostile manner. He brandished a screwdriver and
ordered C.M. outside. C.M. attempted to reason with Arango
without success and then took a wine bottle for self-defense.
Arango referred to C.M. as “a bitch.”
      By this time, the convenience store clerk was summoning
police officers. Arango and C.M. left the convenience store.
Arango entered his vehicle and drove toward C.M., who jumped
out of the way. Arango then stopped, held a large knife, and left
his vehicle. He chased C.M. who fled into the convenience store.
      Inside the store, C.M. slipped and dropped his vehicle keys.
Arango seized C.M.’s keys and left the store. C.M. demanded the
return of his keys and threw a wine bottle at the window of
Arango’s vehicle. Police officers soon arrived but Arango had
driven away. C.M. never recovered his vehicle keys.




                                3
       C.M. identified Arango in a photograph lineup. Another
customer of the gasoline station recorded the license plate
number of Arango’s vehicle. At trial, the prosecutor played a
video recording of the incident which had been captured by the
store surveillance cameras.
            Criminal Threats and Hit-and-Run Driving
                            Against T.D.
                           (Counts 4 & 9)
       In the mid-afternoon of September 25, 2018, T.D., an
employee of the Postal Service, placed fuel in his mail truck at a
gasoline station in Goleta. As he drove away, Arango drove into
the station and scraped the bumper of the mail truck as the
vehicles passed. T.D. left his vehicle and approached Arango,
informing him that he damaged the mail truck. T.D. was
required to report the accident to his supervisor. T.D. took
photographs of the damage and Arango’s vehicle.
       Arango asked T.D. why he was taking photographs.
Arango had blood on his nose and shirt and was “not talking
normal.” He referred to T.D. as “dog.” Arango also had a tattoo
on the back of his head. He provided his telephone number to
T.D. but no other information.
       Arango then threatened to kill T.D. and “was in [T.D.’s]
face.” T.D. believed that if he provoked Arango, he would be
killed. Arango left the gasoline station and T.D. telephoned the
police emergency dispatcher from the hotel lot across the street.
T.D. reported that Arango threatened to kill him. At trial, the
prosecutor played the recorded 911 telephone call.
       A sheriff’s deputy responded to T.D.’s call. T.D. gave him
the license plate number of Arango’s vehicle and Arango’s




                                 4
telephone number. T.D. was “absolutely nervous” and stated that
Arango threatened to “take [him] out.”
             Resisting a Police Officer and Shoplifting
                           (Counts 7 & 8)
      In the early evening of March 25, 2018, Santa Barbara
Sheriff’s Deputy Eduardo Cazarez responded to a dispatch
regarding a hit-and-run incident as well as a theft of beer from a
gasoline station convenience store. Arango’s parents had
provided information to aid sheriff’s deputies in arresting him.
Near Arango’s residence, deputies found a knife and a
screwdriver. Deputies also located Arango’s vehicle which had
sustained damage from a hit-and-run incident in Goleta.
Deputies arrested Arango who initially refused their commands
regarding surrender.
              Competency Proceedings (§ 1368 et seq.)
      After the court trial commenced, criminal proceedings were
suspended pursuant to section 1368 on January 15, 2019. On
July 16, 2019, the court found that Arango was restored to
competency pursuant to section 1370 and proceedings were
scheduled to resume. Defense counsel declared another doubt
regarding Arango’s competency, however, on November 13, 2019.
Following suspension of proceedings, the court found Arango
competent to stand trial on January 2, 2020, on the basis of
Arango’s new psychological evaluations.
      The trial court sentenced Arango as a second-strike
offender to a prison term of 18 years 8 months. The court also
imposed various fines and fees and awarded Arango 963 days of
presentence custody credit.
      Arango appeals and contends that: 1) the trial court erred
by not declaring a doubt sua sponte regarding his mental




                                5
competency; 2) insufficient evidence supports his conviction of
making criminal threats against T.D.; 3) insufficient evidence
supports his conviction of making criminal threats against S.G.;
4) the court erred by imposing a one-year prior prison term
enhancement; and 5) equal protection of the law requires that he
receive 14 days of conduct credit arising from his incompetency
commitment period at the state hospital.
                           DISCUSSION
                                 I.
       Arango argues that the trial court erred by not declaring a
doubt sua sponte regarding his competency and suspending
criminal proceedings pursuant to section 1368. He asserts that
the court abused its discretion and denied his constitutional
rights to due process of law. Arango relies upon his testimony at
trial that the witnesses were coached in their testimony, the
video recordings were fabricated, and the victims were lying
regarding threats made to them. He characterizes portions of his
testimony as delusional and refers to earlier psychological
evaluations that opined he was not competent to stand trial.
Arango claims his testimony establishes substantial evidence of
his incompetence. (People v. Wycoff (2021) 12 Cal.5th 58, 82 [if
substantial evidence of incompetence exists, trial court may not
resolve conflict without formal competence inquiry and expert
opinions].)
       Trial of an incompetent defendant violates the due process
of law clauses of the federal and state Constitutions. (Godinez v.
Moran (1993) 509 U.S. 389, 396; People v. Nelson (2016) 1 Cal.5th
513, 559.) Section 1368, subdivision (a) requires the trial court to
suspend criminal proceedings at any time prior to judgment if the
court reasonably doubts the mental competence of the defendant.




                                 6
(Nelson, at p. 559.) A defendant can create reasonable doubt
through substantial evidence of mental incompetence, or the trial
court can raise the issue itself. (Ibid.) “ ‘Evidence is not
substantial enough to mandate a mental competence hearing
unless it raises a reasonable doubt on the issue.’ ” (Ibid. [more is
required to raise a doubt as to defendant’s competence than mere
bizarre actions or bizarre statements].) Absent a showing of
incompetence that is substantial as a matter of law, the trial
court’s decision to not order a competency hearing is entitled to
great deference. (Ibid.)
       When a competency hearing has already been held and the
defendant found competent to stand trial, a court need not
suspend proceedings to conduct a second competency hearing
unless it is presented with a substantial change of circumstances
or new evidence casting serious doubt on the competency finding.
(People v. Mendoza (2016) 62 Cal.4th 856, 884.) The court may
take its personal observations into account in determining
whether there has been some significant change in the
defendant’s mental state. (Id. at p. 885.) The court “ ‘must
always be alert’ ” to a change in circumstances regarding a
defendant’s competence. (Ibid.)
       The trial court did not abuse its discretion by not declaring
a doubt regarding Arango’s competence sua sponte because
evidence of a significant change in Arango’s mental state was
insubstantial. Two months prior to his testimony, Arango
admitted to evaluator Doctor Carolyn Murphy that the evidence
against him established his guilt, in part based upon video-
recordings of the incidents. Arango informed Murphy that
“ ‘they’ have ‘got him’ on those cases.” He also acknowledged that
he had a knife and that he was guilty of the charged crimes.




                                 7
       At trial, Arango testified that he did not threaten the
victims, did not have a knife, and that he found vehicle keys on
the floor of the convenience store. Several weeks prior to his
testimony, his attorney informed the court that Arango was
medical compliant. The trial court could take its personal
observations into account and determine whether evidence of a
changed mental state was substantial or whether Arango was
malingering. Mere bizarre statements do not necessarily indicate
that Arango was incapable of cooperating in his defense or did
not understand the charges against him. (People v. Nelson,
supra, 1 Cal.5th 513, 559.)
                                   II.
       Arango contends that insufficient evidence supports his
conviction of making criminal threats against T.D. In particular,
he asserts that there is insufficient evidence that T.D. was in
reasonable sustained fear of great bodily injury or death.
       The essential elements of a criminal threat are: 1) the
defendant willfully threatened death or great bodily injury to
another person; 2) the threat was made with the specific intent
that it be taken as a threat, regardless of the defendant’s intent
to execute it; 3) the threat was on its face and under the
circumstances in which it was made, so unequivocal, immediate,
and specific as to convey to the person threatened, a gravity of
purpose and an immediate prospect of execution; 4) the threat
caused the person threatened to be in sustained fear for his or
her own safety or that of an immediate family member; and 5)
this fear was reasonable under the circumstances. (§ 422; People
v. Holmes (2022) 12 Cal.5th 719, 750.) “Sustained fear” is a
period of time that extends beyond what is “momentary, fleeting,




                                8
or transitory.” (People v. Allen (1995) 33 Cal.App.4th 1149,
1156.)
       In reviewing the sufficiency of evidence to support a
conviction, we examine the entire record and draw all reasonable
inferences therefrom in favor of the judgment to determine
whether there is reasonable and credible evidence from which a
reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt. (People v. Brooks (2017) 3 Cal.5th 1, 57.) Our
review is the same in a prosecution primarily resting upon
circumstantial evidence. (People v. Rivera (2019) 7 Cal.5th 306,
331.) We do not redetermine the weight of the evidence or the
credibility of witnesses. (People v. Albillar (2010) 51 Cal.4th 47,
60; People v. Young (2005) 34 Cal.4th 1149, 1181 [“Resolution of
conflicts and inconsistencies in the testimony is the exclusive
province of the trier of fact”].) We must accept logical inferences
that the trier of fact might have drawn from the evidence
although we may have concluded otherwise. (Rivera, at p. 331.)
“If the circumstances reasonably justify the trier of fact’s
findings, reversal of the judgment is not warranted simply
because the circumstances might also reasonably be reconciled
with a contrary finding.” (Albillar, at p. 60.) In our review, we
focus upon the evidence that was presented, rather than evidence
that might have been but was not presented. (People v. Story
(2009) 45 Cal.4th 1282, 1299.)
       Sufficient evidence supports the making of criminal threats
against T.D., including the element of placing T.D. in sustained
fear. Arango was “in [T.D.’s] face,” and was not behaving
“normal.” Arango had blood on his face and clothing, a tattoo on
the back of his head, and “his eyes were rolled backward.” T.D.
feared for his life after Arango threatened to kill him. T.D.




                                 9
placed the police emergency call from inside his locked mail truck
parked in the hotel lot across the street because he feared Arango
would return to the gasoline station. The parties had unfinished
business concerning the accident because Arango was angry that
T.D. had taken photographs of the vehicle damage. Arango also
did not provide insurance information or his driver’s license to
T.D. The sheriff’s deputy who took T.D.’s complaint
approximately 17 minutes later described T.D. as “very nervous”
and “scared.” Sufficient evidence supports the finding of
sustained fear. (People v. Fierro (2010) 180 Cal.App.4th 1342,
1349 [element of sustained fear met during one-minute incident
where victim heard the threat and saw weapon].)
                                  III.
       Arango contends that insufficient evidence supports his
conviction of making criminal threats against S.G. He asserts
that the incident was only an emotional outburst regarding a
parking dispute. Arango relies upon People v. Felix (2001) 92
Cal.App.4th 905 and In re Ricky T. (2001) 87 Cal.App.4th 1132.
       Arango threatened S.G. with a stabbing instrument and
stated that he intended to kill him. Arango pursued S.G. as he
fled, but returned to his vehicle when he realized that S.G. was
contacting the police. S.G. believed Arango was “a gangster” and
was concerned that he had no weapon to defend himself. Arango
learned that S.G. was a city employee who was a custodian of the
wharf. This is sufficient evidence of the making of criminal
threats, including the element of sustained fear.
       People v. Felix, supra, 92 Cal.App.4th 905 and In re
Ricky T., supra, 87 Cal.App.4th 1132 are distinguishable. Felix
involved a threat toward another person that the defendant made
to his psychologist. The court concluded that the threat was




                               10
made in a setting where the patient had an expectation of
confidentiality and the patient never intended that the threat be
communicated to the victim. (Id. at pp. 908, 914.) Ricky T.
involved a threat by a juvenile to his high school teacher that the
teacher did not report until the following day. (Id. at p. 1138.)
There also was no evidence of imminent confrontation. By
contrast, the threat against S.G. was immediate and
accompanied by Arango pursuing S.G. while holding the
screwdriver.
                                 IV.
                      Sentencing Contentions
                         Prior Prison Term
      Arango argues that the trial court improperly imposed and
stayed a one-year prior prison term enhancement pursuant to
section 667.5, subdivision (b). He points out that the statute has
been amended to apply only where the prison term was served for
a sexually violent offense.
      Arango’s prior prison term was served for crimes of
robbery, assault, and making criminal threats. The Attorney
General concedes that imposition of the prior prison term
enhancement was improper. Accordingly, we modify the
judgment to strike the one-year enhancement. (People v. Lopez
(2019) 42 Cal.App.5th 337, 341-342.)
       Conduct Credits During Incompetency Commitments
      Arango also contends that equal protection of the law
requires that he receive conduct credit for the period that the
criminal proceedings were suspended pursuant to section 1368.
Such conduct credit, had he remained in county jail confinement
during that time, would amount to 14 days. He acknowledges
that our Supreme Court has rejected this claim in People v.




                                11
Waterman (1986) 42 Cal.3d 565, 569 [criminal-incompetence
statute does not expressly allow conduct credit]. Arango states
that he raises the claim to preserve further review.
       People v. Waterman, supra, 42 Cal.3d 565, 571, footnote 4,
concluded that the Legislature has drawn conduct credit
distinctions among persons awaiting trial. Waterman held that
equal protection of the law does not require that persons confined
for treatment of incompetence receive the benefit of work and
conduct credit: “The incompetence program . . . is a special form
of pretrial detention not at all concerned with criminal
rehabilitation; its purpose is restoration of a specific mental state
without which the criminal process cannot proceed.” (Id. at
p. 569.) The Legislature decided “that important therapeutic
goals are not served by a conduct-credit system” in incompetency
proceedings. (Id. at p. 570.) We are bound by this judicial
decision. (Auto Equity Sales, Inc. v. Superior Court (1962) 57
Cal.2d 450, 455.)
       Effective January 1, 2022, section 4019, subdivision (a)(8)
was amended to expand eligibility for presentence conduct credit
“[w]hen a prisoner is confined in or committed to a state hospital
or other mental health treatment facility . . . .” (Stats. 2021, ch.
599, § 3, italics added.) The statute does not apply retroactively,
however, nor does the failure to apply retroactive conduct credit
deny an incompetent committee equal protection of the law.
(People v. Orellana (2022) 74 Cal.App.5th 319.)
                           DISPOSITION
       We strike the stayed one-year prior prison term
enhancement and direct the trial court to prepare an amended
abstract of judgment and forward it to the Department of




                                 12
Corrections and Rehabilitation. The judgment is otherwise
affirmed.
      NOT TO BE PUBLISHED.




                                   GILBERT, P. J.
We concur:



             YEGAN, J.



             TANGEMAN, J.




                              13
                      Brian E. Hill, Judge

            Superior Court County of Santa Barbara

                ______________________________



      Wayne C. Tobin, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and Rama R. Maline,
Deputy Attorneys General, for Plaintiff and Respondent.




                              14